     Case 2:19-ap-01332-RK                       Doc 5 Filed 09/10/19 Entered 09/10/19 17:31:02                                                  Desc
                                                  Main Document    Page 1 of 5
         Case 2:19-ap-01332-RK                    Doc 2-1 Filed 09/06/19 Entered 09/06/19 15:54:19                                           Desc
                                                     AP-Summons Page 1 of 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Carmela Pagay
Levene Neale Bender et al
10250 Constellation Bl Ste1700
Los Angeles, CA 90067
310−229−1234




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:17−bk−21018−RK

Prototype Engineering & Manufacturing, Inc.                                   CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:19−ap−01332−RK
                                                               Debtor(s).

Wesley H Avery


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Leya Technologies, LLC                                                               PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
10/07/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                November 5, 2019
             Time:                01:30 PM
             Hearing Judge:       Robert N. Kwan
             Location:            255 E Temple St., Crtrm 1675, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
    Case 2:19-ap-01332-RK                       Doc 5 Filed 09/10/19 Entered 09/10/19 17:31:02                                                  Desc
                                                 Main Document    Page 2 of 5
      Case 2:19-ap-01332-RK                     Doc 2-1 Filed 09/06/19 Entered 09/06/19 15:54:19                                           Desc
                                                   AP-Summons Page 2 of 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: September 6, 2019




                                                                                        By:        "s/" Mary Bakchellian
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
    Case 2:19-ap-01332-RK                        Doc 5 Filed 09/10/19 Entered 09/10/19 17:31:02                                                  Desc
                                                  Main Document    Page 3 of 5
      Case 2:19-ap-01332-RK                      Doc 2-1 Filed 09/06/19 Entered 09/06/19 15:54:19                                           Desc
                                                    AP-Summons Page 3 of 4



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Wesley H Avery                                                               Leya Technologies, LLC
                                                                             Bahram Bordbar
                                                                             Malahat Bordbar
                                                                             Sara Bordbar




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
Case 2:19-ap-01332-RK   Doc 5 Filed 09/10/19 Entered 09/10/19 17:31:02   Desc
                         Main Document    Page 4 of 5
      Case 2:19-ap-01332-RK                     Doc 5 Filed 09/10/19 Entered 09/10/19 17:31:02                                           Desc
                                                 Main Document    Page 5 of 5





6(59('%<81,7('67$7(60$,/

/H\D7HFKQRORJLHV//&
(DVWQG6WUHHW
*DUGHQD&$

$JHQWIRU/H\D7HFKQROJLHV//&
6DUD%RUGEDU
(DVWQG6WUHHW
*DUGHQD&$

%DKUDP%RUGEDU
%ULVEDQH:D\
<RUED/LQGD&$

%DKUDP%RUGEDU7UXVWHHRI%RUGEDU)DPLO\7UXVW
%ULVEDQH:D\
<RUED/LQGD&$

0DODKDW%RUGEDU
%ULVEDQH:D\
<RUED/LQGD&$

0DODKDW%RUGEDU7UXVWHHRI%RUGEDU)DPLO\7UXVW
%ULVEDQH:D\
<RUED/LQGD&$

6DUD%RUGEDU
%ULVEDQH:D\
<RUED/LQGD&$







                                        
                                                                           

June 2012                                                                                         )3522)6(59,&(
